 ACKERMAN MANUFACTURING COMPANYAckerman Manufacturing Company and Amalga-mated Clothing and Textile Workers Union, AFL-CIO, CLC, Local 1594. Case 14CA I 1125March 30, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.I .On November 8, 1978, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filed abrief in response to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' and briefsand has decided to affirm the rulings, findings.2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(3) of theAct by discharging employees Ellis and Atkins inJanuary 1978 on the pretext that they were suspectedof stealing company property. The AdministrativeLaw Judge found that the real reason for the dis-charges was Respondent's animus caused by theunion activity of the two employees, particularly theiropposition to company proposals during the 1977 ne-gotiations for a new contract. During the hearing onthe 8(a)(3) complaint, Atkins testified, inter alia, to aconversation between himself and Respondent's offi-cial, Lester Ackerman, approximately 2 months be-fore the discharges. According to Atkins, Ackermancalled him aside, complained that he did not thinkAtkins was getting along with other company offi-cials, and suggested that Atkins "get together" withRespondent. Finally, Ackerman advised Atkins thatif the Union was out of the plant "I could afford topay you more money." Atkins' testimony with respectI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In rejecting the Respondent's contention that this matter should be de-ferred to the arbitral process, the Administrative Law Judge relied on theBoard's decision in General American Transportation, 228 NLRB 808 (1977).For the reasons set forth in the dissenting opinion in that case, MemberPenello continues to defer to the arbitration process in appropriate 8a)(3)cases. However, in the present case, the Respondent did not specificallyexcept to the failure to defer. Accordingly. Member Penello does not havethe deferral issue before him for consideration.to his conversation with Ackerman was not contro-verted by Respondent and was specifically creditedby the Administrative Law Judge. However. althoughhe found Ackerman's statements to Atkins on thisoccasion were an effort "to persuade Atkins to for-swear his union allegiance" by promise of benefits, inthe absence of a specific allegation in the complaint,the Administrative Law Judge declined to find andremedy this conduct as violative of Section 8(a)(1) ofthe Act.As the Administrative Law Judge apparently rec-ognized. the offer of benefits in the circumstanceshere presented is plainly violative of Section 8(a)(1).See Gulf States Canners, Inc., 224 NLRB 1566 (1976).Moreover, inasmuch as Atkins' testimony concerningthis incident was uncontroverted and fully credited,and because the matter is closely related to the sub-ject of the complaint,3we shall find the 8(a)(1) viola-tion and provide an appropriate remedy. See, gener-ally, Alexander Dawson, Inc. d/b/a Alexander'sRestaurant and Lounge, 228 NLRB 165 (1977): CrownZellerbach Corporation, 225 NLRB 911 (1976).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Ackerman Manufacturing Company, St. Louis, Mis-souri, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:I. Insert the following as paragraph l(b) and re-letter the existing paragraph accordingly:"(b) Offering increased wages to induce employeesto abandon their support for Amalgamated Clothingand Textile Workers Union, AFL-CIO, CLC, Local# 1594, or any other labor organization."2. Substitute the attached notice for that of theAdministrative Law Judge.t In this connection, we note that the implied promise of a wage increaseto Atkins appears to have been part of Respondent's effort to neutralizeAtkins and his fellow employee and committee member, Ellis, an effort thatculminated in the discharges of both employees in January.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in or ac-tivities on behalf of Amalgamated Clothing andTextile Workers Union, AFL-CIO. CLC, Local241 NLRB No. 106621 DECISIONS OF NATIONAL LABOR RELATIONS BOARD# 1594, or an)' other labor organization, by dis-charging or refusing to reinstate any of our em-ployees or in any other manner discriminatingagainst them in regard to their tenure of employ-ment or other term or condition of their employ-ment.WE WILL NOT offer our employees increasedwages to induce them to withdraw or withholdtheir support from Amalgamated Clothing andTextile Workers Union, AFL CIO, CLC, Local# 1594, or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.WE WIL.L offer Hayward Atkins and Silas Ed-ward Ellis immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent employment, withoutprejudice to their seniority or other rights andprivileges previously enjoyed, and make themwhole for any loss of pay they may have sufferedby reason of our unlawful discrimination againstthem, with interest computed thereon.All our employees are free to join or assist Amalga-mated Clothing and Textile Workers Union, AFLCIO, CLC, Local # 1594, or any other labor organi-zation.A(KERMAN MANUFA('TURING COMPANYDECISIONSIAIIMENT OF THE CASECLAUDE R. WOIFFE, Administrative Law Judge: This casewas heard before me at St. Louis, Missouri, on April 24 and26, 1978, pursuant to a complaint issued on March 23,1978, and charges timely filed on February 3, 1978, by theAmalgamated Clothing and Textile Workers Union, AFLCIO, CLC, Local No. 1594, herein referred to as the Union.The complaint alleges that the Respondent dischargedHayward Atkins and Silas Edward Ellis on January 23,1978, and has since failed and refused to reinstate them, allbecause they engaged in union activity or other protectedconcerted activity. The Respondent duly denied the unfairlabor practice allegations of the complaint on March 30,1978, and affirmatively pleaded as follows:A. Further answering, Respondent states that Hay-ward Atkins and Silas Edward Ellis have been tempo-rarily suspended pending investigation of an allegationof theft and have not been discharged.B. On January 23, 1978, Robert Herhold, an in-dependent sales representative, reported to StephenAckerman that employees Atkins and Ellis had re-moved a mattress from the plant at 4140 Park Avenueon the preceding day, Sunday, January 22, 1978. in anunauthorized manner and that said employees hadplaced such mattress in a private camper/pickup vehi-cle.C. Respondent reported this allegation to the St.Louis Police Department, and the Prosecuting Attor-ney of St. Louis issued warrents [sic] for the arrest ofemployees Atkins and Ellis.D. Respondent placed employees Atkins and Ellison temporary suspension without pay and stated that,upon resolution of the matter, they would be able tovoluntarily resign or be reinstated.Such suspension was wholly on account of the alle-gation of unauthorized removal of Company propertyby employees Atkins and Ellis and so was for causeand wholly unrelated to the engagement of employeesAtkins and Ellis in Union activity.Further answering, Respondent states that Amalga-mated Clothing and Textile Workers Union, AFLCIO. CLC Local 1594, the charging party herein,has filed a grievance in respect of the temporary sus-pension of employees Atkins and Ellis, and that thereis now pending the procedure or commencing arbitra-tion to which the Board must defer.Upon the entire record,' my observations of the demea-nor of' the witnesses as they testified before me, and afterdue consideration of the post-trial briefs filed by all parties,I make the following:FININ(;S AND CON(LI.USIONSI. It RISDI(C I()NThe Respondent is a Missouri corporation with its princi-pal office and place of business in St. Louis, Missouri,where it is engaged in the manufacture, sales, and distribu-tion of bedding and related products. During the year end-ing December 31, 1977, a representative period, the Re-spondent manufactured, sold, and distributed at its St.Louis, Missouri, facility products valued in excess of$50,000, of which products valued in excess of $50,000 wereshipped directly from the Respondent's St. Louis facility topoints located outside the State of Missouri. The Respon-dent is now and has been at all times material herein anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. lit LABOR ORGANliZAlIONThe Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.'Certain errors in the transcnpt have been noted and are hereby cor-rected.The record does not reflect, as it should. that Resp. Exh. 7, a February 3.1978. letter to the Respondent from the Union, was received into evidence.Further. I rejected Resp. Exh. 6 a report of a certified polygraphist datedFebruary 20. 1978, containing an opinion that Herhold was truthful when herelated to the polygraphist that he saw Atkins and Ellis remove a mattressfrom the Company. Upon reconsideration I conclude that, although thedocument is pure hearsay entitled to no weight in assessing the credibility ofHerhold and the use of polygraph tests to determine truthfulness of a witnesshas not met with approval in most courts, the report is admissible for thepurposes of evaluating the investigative efforts of the Respondent and itsbona fides in failing to recall Atkins and Ellis. Resp. Exh. 6 is hereby re-ceived into evidence, but I place no reliance on it in evaluating the credibilityof witnesses lerhold. Atkins. or Ellis.622 ACKERMAN MANUFACTURING COMPANYI11. THE AL.L (;EID UNFAIR l.ABOR PRACTICESA. Findings of FactHayward Atkins was employed by the Respondent onJanuary 9, 1962, and Silas Ellis was employed on March 26,1963. Both continued as Respondent's employees untilJanuary 23, 1978. The Respondent concedes that they weregood employees, and there is no contention that their workperformance played any part in their suspension. Respon-dent's chairman of the board, Lester Ackerman, testifiedthat he had known Atkins and Ellis throughout their em-ployment, that they have done work at his home, and thathe has the highest regard for them, trusts them implicitly,and believes in their integrity. The substance of StephenAckerman's testimony in this respect is that through the 15years that he has been acquainted with Atkins and Ellis hetrusted them and had no reason to suspect their integrity.The Respondent and the Union have been parties to acollective-bargaining agreement for many years. The par-ties commenced negotiations for a new contract sometimein March 1977. Throughout most of these negotiations, theCompany negotiating team consisted of Phil Rosenblumand Francis Kern. The Union's negotiation committee washeaded by Garold Rulon, business agent for the Interna-tional Union. Atkins, Ellis, the local president, the localvice president, and one other employee were elected by themembership to serve on the negotiating committee withRulon.Among the various proposals discussed was one by theRespondent that the parties agree on a group incentive pro-gram. The entire union negotiating team was adamantlyopposed to this, and negotiations were tense. On March 24,1977, the Union voted 21 to 0 not to ratify the contract andto strike after the expiration of the then existing contract.According to Rulon, whom I credit, he persuaded the mem-bers to postpone the strike date to the first Sunday in April,April 3, rather than April 1, the first day after the expira-tion of the contract. At that point, Rulon went on vacationand did not rejoin the negotiations.The most coherent and credible account of the negotia-tions following the exit of Rulon was given by Charles Sal-lee, regional director for the International Union and man-ager of the St. Louis Joint Board. Sallee entered into thenegotiations after the Local had voted to strike. After Salleeentered the picture as the Union's negotiator, he met withthe Company in place of Rulon. The negotiators dealingwith Sallee and the committee on behalf of the Respondentwere Lester and Stephen Ackerman, who replaced Rosen-blum and Kern. It is not clear from the testimony when theAckermans became negotiators and met with the Union,but I am persuaded that they only met on I day. A signedletter of agreement between Sallee and Rosenblum, as vicepresident of the Company, was executed on March 28,1977. The Company's group incentive plan proposal, whichhad been vigorously opposed by the Union, was replaced,as a compromise between the parties, by an agreement thatthe Respondent would implement an individual incentiveplan during the term of the contract. It appears from asynthesis of all of the testimony of the various witnesses asto when this individual incentive plan was to be institutedthat the agreement was that the Company would prepareand institute the plan within the first 6 months of the con-tract, which was of only 1 year's duration.The only written agreements between the parties whichappear to me even remotely related to the agreementreached to implement the individual incentive plan are theletter of agreement dated March 29, 1977, signed by Salleeand Rosenblum, and the contract itself. The March 29 let-ter, which purports to be an agreement on certain economicissues, relates, in pertinent part, the following:Ihis tentative agreement is subject to Local # 1594ACTWU ratification March 31, 1977. It was furtherunderstood, between the parties to the Labor Agree-ment, that the Company would make every effort toshape up the plant over the next 9 months and would,at that time, resume bargaining with the Union forimprovements hopeful [of] having a smoother opera-tion going at that time.In the event that a suitable contract can be workedout before the -year contract period, it would be putinto effect at the time of the agreement.The collective-bargaining agreement signed by the par-ties had an effective date of April 1, 1977. Article XIV,"Duration," relates that the agreement is effective April 1,1977, and shall renew itself from year to year unless noticeis given by either party to the other, in writing, of a desireto terminate or modify it not less than 60 days prior toMarch 31, 1978. The only item I find in the agreementwhich appears to me possibly to relate to the agreed-uponincentive plan is article X, which reads:Changes in work patternIt is agreed that the Company has the right from time-to-time to make changes in job assignments, workloadsand piece work rates. The Company agrees that anysuch changes shall not be inconsistent with the termsof this Agreement and that they shall be effected bymutual agreement between the parties.The Respondent had not implemented any incentive planby January 23, 1978, when Atkins and Ellis were sus-pended. Such a plan was instituted after the suspensions.The Respondent had, however, previously caused somestudies to be made of the problems involved in implement-ing the agreed-upon incentive plan.Stephen Ackerman, Ellis, and Atkins agree that after the1977 negotiations Stephen Ackerman had conversationswith Ellis and Atkins about incentive plans and that Ellisand Atkins expressed their opposition to incentive plansduring these conversations. Atkins credibly testified that heand Stephen Ackerman also frequently talked about in-creasing production but disagreed on the methods, and thatduring one of these conversations, shortly before he wassuspended, he and Stephen Ackerman had a rather heatedexchange, during which Ackerman told him, "Hayward,between you and this company, one of you all is too muchfor me." Atkins replied, "Don't get your jaws tight, that'syour privilege. When you say something wrong to me Ihave the privilege-the same privilege of getting mad, too."Atkins further testified that a couple of months before hissuspension he was called into the office by Lester Ackermanwho told him that they had to get together and that Atkinsand Stephen Ackerman did not seem to be "hitting it off623 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDtoo hot." A conversation then ensued, with Atkins explain-ing that Stephen Ackerman wanted more production butdidn't want to pay more money. This evoked statementsfrom Lester Ackerman to the effect that if the Company didnot have a union it could afford to pay Atkins more moneybecause he would not have to pay insurance or union dues,and would have the right to work because of a right-to-work law. Atkins replied that he could not live under thatlaw because he had a family, could not afford to pay thehigh hospital bills, and the Union took care of all his hospi-tal bills. Lester Ackerman's reply was that he was sorry, butthat Atkins would have to blame his union because he wasnot making more money.2Lester Ackerman denies having any discussion with At-kins about the right-to-work law but does not otherwisedeny the conversation related by Atkins. On the whole, Iobserved Atkins to be a believable witness trying to recountas best he recalled the events that had happened. On theother hand, Lester Ackerman left the distinct impressionthat he was trying to avoid being entangled in the mattersunder litigation to the extent that he could and was notbeing completely forthright in his testimony. His manner,as well as the substance of his entire testimony, persuadesme that he was trying to take a middle position withouteither casting aspersions on Atkins and Ellis or testifyingadversely to the Respondent's interest in an effort to avoidany imputation of personal responsibility to him for thesuspensions of Atkins and Ellis, which he asserts were givenon the sole discretion of his son. Accordingly, I credit At-kins' version of his conversation with Lester Ackerman.Silas Ellis credibly testified that, immediately after thecompletion of the negotiations in the spring of 1977, heoverheard Stephen Ackerman tell his father that he wishedunions had never come to this country. He further crediblytestified that a few days before he was suspended he askedAckerman if he was going to sit on the negotiations for1978 and received the reply that Ackerman did not knowand that it really did not matter because they did not allagree on everything. I further credit Ellis' testimony thatsometime in late December 1977 Ackerman talked to himwhile he was on break and asked him not to talk unionbusiness on company time. Ellis replied, "O.K.," but that atthat moment it was his time, to which Ackerman respondedthat he was paying for it and Ellis rejoined that it was stillhis time.Ellis was elected president of the Union and was installedin that office on January 11, 1978. Atkins continued as amember of the negotiating committee. The Respondent waswell aware that both Atkins and Ellis were going to bemembers of the Union's negotiating team and that negotia-tions for a new contract were going to commence shortlyafter January 23, the day of the suspensions of the two men.The events of January 22, 1978, were related by RobertHerhold, a private entrepreneur and a friend of Lester Ack-erman for over 20 years, and of Hayward Atkins. Accord-ing to Herhold, he was conducting a sale from the Respon-dent's inventory on Sunday, January 22, and met somecustomers at the warehouse at noon that day. After hespent an hour or more with these customers, he went into2 Lester Ackerman's statements are not alleged as unfair labor practices inthe complaint.the office and started working on his bank balance. Aftercompleting this chore, he left to get breakfast. He testifiedthat it took him about 45 minutes to be served at the restau-rant that he visited. Although anything is possible, I find itdifficult to believe Herhold's testimony that the restaurantcook first burnt one egg, then dropped another on the floor,and then later told Herhold that he had forgotten Herholdwas there. In any event, Herhold said that he returned tothe factory after taking breakfast and observed that a trac-tor-trailer was backed into one loading dock and a smallpickup truck was backed into another loading dock. Hesaid that at this point Atkins waved at him and called tohim to come on around. He walked over to Atkins and sawthat Silas Ellis was there and that Atkins was handing amattress to Ellis, who put it inside the pickup truck. Then,at Atkins' request, Herhold went with him to the tractor-trailer and checked off the furniture that Atkins unloadedfrom the truck. When he completed this function, Herholdtestified, he went back into the office to complete workingon his bank balance and Atkins was still around doingcleaning services. Atkins came to where Herhold was work-ing on his bank balance and said that he would appreciateit if Herhold did not say anything about Ellis being there.Herhold stated that he agreed, finished his bank balance,and left the building toward the latter part of the afternoon.He did not know whether or not Atkins left before he did.He claimed that shortly after Atkins told him not to men-tion Ellis he realized that there had been an unauthorizedtaking from the warehouse, which he did not realize beforebecause the men at times made deliveries in their own vehi-cles. He did not call the authorities, nor did he call theAckermans. He testified that he did not know the Acker-mans' telephone number, even though he had been a closeacquaintance of over 20 years, and that he did not look inthe telephone book to find it.On the whole, I observed Robert Herhold to be a ner-vous, inventive, and evasive witness' who appeared to be3 The following excerpts from the record are illustrative of Herhold's eva-siveness and adeptness at fencing with counsel.[By Mr. KretmarlQ. You were in the hearing room during Mr. Lester Ackerman's tes-timony, is that correct?A. As I recall I was, yes.Q. And you recall Mr. Ackerman's testimony, Lester Ackerman'stestimony, that the only involvement he had in this case was his confer-ring with his son, Stephen, as to giving Steve counsel as to how to dealwith the situation that's at issue here, is that correct?A. I'm not sure what the question is. What is your question to me?Q. Do you recall Mr. Ackerman's testimony that the only involve-ment he had with this matter was his counseling with his son, Steve, isthat correct?A. I can't recall all of Mr. Ackerman's testimony, no, because his-Q. (Interrupting) But to your recollection he made no reference,when I asked him about his involvement with this, to his speaking withyou about the incident, is that correct?A. I'm sorry, give me that question again.MR. KRETMAR: Would you repeat that question back? (The pendingquestion was read by the reporter.)A. Mr. Ackerman-JUDOE WOLFE: (interrupting): As he testified here, if you recall.[Colloquy between counsel for the Charging Party and Respondentand Judge Wolfe]THE WITNESS: Did Mr. Ackerman confer with me?MR. KRETMAR: I didn't ask that question.JUDGE WOLFE: No. do you remember his testimony on the stand on624 ACKERMAN MANUFACTURING COMPANYMonday when he testified. As I recall. ou were in the hearing room. Isaw you most of the time in the hearing room, I'm aware you left someof the time.THE WITsESS: Right.JUDGE WOLFE: And the question is whether or not you recall histestimony to a certain point, and I'll let counsel take it over from there.and this is what he's asking you. He's asking ',ou if you recall this, andthen he's telling you what he wants you to recall that Mr. Ackermantestified to. Not what happened, but what did Mr Ackerman testify tothat you heard. O.K.?Now go ahead. I don't want the witness to be confused.Q. The question was posed. you heard Mr. Ackerman's testimonywhen I asked him about--A. (Interrupting) You're talking too fast. You're going to have to talkslower for me to comprehend what the question is. You're confusing me.Q. Mr. Ackerman's testimony was that his only involvement in thismatter was conferring with his son, Steve.A. You're making a statement.Q. Do you recall that testimony?A. I believe that I recall that, yes.Q. He made no mention, when I asked him about any other involve-ment, he made no mention of his conferring with you, is that correct?A. Right. he didn't. He did not say that he hadn't conferred with me.Q. And it's your testimony that on Monday morning, January the23rd at approximately 10:30, you conferred with Mr. Lester Ackermanabout this, is that correct?A. Mr Ackerman's testimony as far as conferring with Mr. SteveAckerman. I thought was after-(Interrupting): Would you please answer my question? I object to thisas being not responsive, it either calls for a yes or a no answer. If youwant to explain, you may, but please answer my question.A. All nght. Give me that question again.MR. KRETMAR: Would you repeat the question? (Pending question wasread by the reporter.)JUDGE WOLFE: I think you understood the question. I think it was avery direct question at the end of that recitation. The question as verysimply, have you not testified here today that you've, in fact, did conferwith Lester Ackerman?A. Did I speak to him that morning when I arrived at the factory'.yes.JUDGE WOLFE: About this matter, isn't that right?THE WITNESS: Yes.JUDGE WOLFE: Did you not say something to him about an unautho-nzed absence?THE W'ITESS: Yes.[By Mr. KretmarlQ. Let me ask you this, Mr. Herhold. did you ever give a statement tothe police concerning this matter?A. I'm sure at sometime I did.Q. Could you please read the caption that appears on the first page ofthe document that has been marked as charging party's Exhibit No. 2A. The caption, where is the caption?Q. At the very top.A. Metropolitan Police Department. City of St. Louis, Warrant Dis-position Report.Q. I direct your attention to the next to last page excuse me, secondto last page. third to last page of that report and you did make a state-ment to the police concerning this matter, is that correct?A. I imagine that I have.Q. And does it not say on the report that you returned to the plantfrom your lunch at approximately 2:30 or 3 o'clock? I direct your atten-tion specifically to the third and fourth paragraphs of what appears onthat page.A. This is not something that I, this is the words of apparently apolice officer.Q. I turn you to the last page and, or the next to last page. and thereare some police officials' names that appear there.A. Detective Lavid and Detective Billet.Q. And they are the gentlemen who investigated the matter, is thatcorrect?A. Yes, I recall those names, Lavid and Billet, in regards to thismatter.Q. And it states on the third paragraph on the page in question thatwe're reviewing that according to you you returned to the plant around2:30 or 3 o'clock after lunch, is that correct?consciously fabricating. I do not believe his version of theincident.Acccording to Atkins, after Herhold completed his deal-ings with his private customers, Herhold went into the of-fice. The two then discussed factory problems and personalproblems of Herhold until Herhold received a call from hiswife. Herhold then sat down with his checks and bills andstarted using an adding machine to do his accounts. Shortlythereafter, Atkins told Herhold that he was going to have toleave. Atkins also worked cleaning up the union hall onSundays. As Atkins left, a tractor-trailer arrived at the facil-ity and the driver wanted to unload furniture. After thedriver explained that he had been away from home for sev-eral days and would like to get unloaded, Atkins told him ifhe would wait until Atkins returned from cleaning theunion hall they would see about unloading the truck. At-kins returned from his chores at the union hall at about3:30 or 4 o'clock, and he and the driver unloaded the truck,with Herhold checking off the items as they were unloaded.At that time Herhold told Atkins that he had gone to eat inAtkins' absence, and it had taken him about an hour. Afterthe unloading was completed and the driver had gone. Her-hold told Atkins that he would lock the plant up, and At-kins left. Atkins denied taking a mattress or anything elsefrom the Company and also denied that Silas Edward Elliswas at the plant that day. I observed Atkins to be a witnesstestifying to only that which he honestly recalled. withoutevasion or invention. I credit his version of the events ofJanuary 22 over that of Herhold, whom I have found in-credible.Silas Ellis testified that he went to church on Sunday,January 22, at 11 or 1 1:45 a.m. and left the church at about2 p.m., returned home, and remained there for the rest ofthat day. He denies going to the Company that day, seeingAtkins that day, taking a mattress from the Company thatday, or ever taking anything from the Company in an unau-thorized fashion. That Ellis was in church on the day inquestion until around 1:30 or 2 p.m. is corroborated by thecredible testimony of his pastor. Ellis struck me as an en-tirely honest and forthright witness, and I credit his testi-mony, supported by Atkins. that he was not at the facilityon Sunday. January 22.Herhold testified that he went to the offices of Stephenand Lester Ackerman on January 23 at about 10:30 a.m.,where he told Lester Ackerman that he had witnessed anunauthorized removal of merchandise from the factory onthe previous day. According to Herhold, Lester Ackermanrepeatedly asked him who it was, but he declined to say. Heavers that Lester Ackerman then said that he knew thatAtkins had been at the plant, which Herhold acknowl-edged, and then, after Lester Ackerman asked him severaltimes if the other person was Ellis, he said that it was. Her-hold then left the office.A. That apparently is what the police officer wrote down here, yes.JUDGE WOLFE: Is that what you told him?THE WITNESS: I don't recall. I wouldn't remember.Q. You have no reason to disbelieve what's said in here is inaccurate,is that correct?A. No.Q. In other words, it is correct?A. I don't know if it's correct.625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStephen Ackerman testified that Herhold reported thathe saw Atkins and Ellis stealing a mattress.When called as a witness by the Respondent, Lester Ack-erman only testified that he did not make the decision withrespect to the suspension of Atkins and Ellis, and that if hegave Stephen Ackerman any advice about it that advicewas to check with his attorney, because Stephen Ackermanmakes the decisions. He did not testify as to whether or nothe was present when Herhold made his report or made theinquiries regarding the indentity of the individuals involvedthat Herhold asserts he did. He denies taking any part inthe decision to suspend the two employees and states thathis only involvement with the incident was giving counselto his son as to what his actions should be.The failure of Lester Ackerman to testify in support ofHerhold and Stephen Ackerman with regard to the detailsof Herhold's communications to the Respondent, coupledwith Herhold's incredibility regarding the events of January22 and the questionable nature of the testimony of StephenAckerman, as more fully set forth below, on other mattersraises considerable doubt as to whether or not Herholdeven communicated the alleged incident of January 22 tothe Company as he and Stephen Ackerman testified. How-ever, the testimony of Stephen Ackerman and Herhold withrespect to the report of Herhold of the January 22 incidentis not so inherently incredible as to warrant totally disre-garding their mutually corroborative, and otherwise uncon-tradicted, testimony that Herhold did make a report thatAtkins and Ellis had taken a mattress from the plant. Itherefore find that Herhold did tell Stephen Ackerman thathe had observed Atkins and Ellis remove a mattress. I donot believe Herhold's testimony that he was reluctant toname the participants, because it flies in the face of reasonthat he would go to the trouble to inform the Respondent ofalleged unauthorized removal of company property if hewere not also prepared to name the participants in the mat-tress removal. I am, rather, persuaded that Herhold's pro-fessed reluctance to reveal the names of Atkins and Elliswas a construct by Herhold to lend credibility to his report,which I have found not to be based on fact. I shall notspeculate on Herhold's reasons for the report.Stephen Ackerman called his attorney, who advised himto give Atkins and Ellis an opportunity to resign or be sus-pended pending an investigation of the matter. StephenAckerman testified that he then called Garold Rulon, theunion representative, and told him that he should come tothe plant because the Company had a problem that neededRulon's immediate attention. I am persuaded that StephenAckerman did, as Rulon claims, tell Rulon that he wasgoing to terminate some employees who had been caughtstealing mattresses.4Rulon came to the plant about 12:30and met with Stephen Ackerman and the warehouse man-ager, Michael Ellmo. Prior to Rulon's arrival. Ackermanhad told Ellmo to handle the actual presentation of thealternatives to Atkins and Ellis. Ackerman told Rulon thatAtkins and Ellis had been seen taking company propertyand that the Company had decided to give them the choicebetween resigning or going through an investigation during' This comports with Ackerman's later statement to Charles Sallee that hewas firing the two men for stealing. and Rulon was a more believable witnessthan Stephen Ackerman in most respects.suspension Stephen Ackerman also claims that Rulonsaid, during the preliminary conversation with him andEllmo, that Atkins and Ellis had probably been doing it forsome time and the Company was probably lucky that thishad happened so the men could be caught. Ellmo's versionis that Rulon said that he was surprised that it had notcome out before that time. In response to a question as towhether or not he recalled telling Stephen Ackerman thatthe men had been stealing for some time, Rulon asked therhetorical question, "[ilf I'd said that, if I had said the menwere stealing all along, why would I be here?" I concludethat there was some mention during this conversation byRulon to the effect that he was surprised that this type ofthing had not been discovered earlier, but I'm not inclinedto believe that Rulon would state that the union presidentand a member of his negotiating committee had probablybeen stealing for some time and that the company waslucky that it had caught them. In any event, the decision tosuspend absent resignation had already been made.The Respondent did not ask either Atkins or Ellis aboutHerhold's accusations before making and implementing itsdecision to face them with the two unpalatable alternativesof resignation or suspension pending investigation. The Re-spondent proffered no good reason for this failure to in-quire, and, as the testimony of Stephen Ackerman clearlyshows, the reasons advanced are clouded by evasion andextraordinary circumlocution to such an extent that theyare unbelievable.6'Although Rulon claims that Ackerman told him that he was going toterminate the two employees and that Rulon asked him to consider suspend-ing them pending investigation, I am convinced that his recollection is faultyin this respect and that Stephen Ackerman did inform him of the choicesthat were going to be given to the two employees.6 The following testimony of Stephen Ackerman is a prime example andnot unlike much of his testimony.JUDGEt W'OI.FE: Let me ask you a few questions in regard to that.These people worked for the company IS years right?IlE WItNESS: Yes.Jt!l)DE Wi)t F-: They are in your house, right?rin WITNESS: One of them at least was.JUDGE WOLFE: Have access to your father's home?tiE WIINESS: Yes.JUI)E WOL.FE: Apparently your home at one time?rite WITNESS: Yes.U(iEt x wo(.FE: No reason to suspect them of anyrtiE IviTNESS (interrupting): I was totally shocked by the whole thing.I had no reason to suspect them.JUDG(E iWOl.FE: Well then my question is why rely, why with employ-ees of 15 years whom you've trusted, would take on the mere statementof a Mr. Herhold, whom you also knew and trusted. I have nothingagainst that. But on the mere statement of Mr. Herhold take such dras-tic action without investigation of the employees themselves. Whydidn't you ask them?tIH VritNESS: Well. the reason I did not ask them directly, there's along explanation. The management of the company for these 15 yearshas basically been on a personal level which I felt the present levelneeded to be changed to more professional type management. The basicproblems we had with the employees were that whenever that had aproblem they would come to management. Get more money, if theywere unhappy with something. And I felt it was better for the employeesand better for the company if the union would take a more active role inrepresenting their employees.And I think if you look at the record, you'll see that after I took overthere was a lot more union activity than before. Basically the reasons forthat were I instituted rules and had a meeting with the union in whichthey recognized the rules. They said they would have the right to grievethem but they recognized the rules.626 ACKERMAN MANUFACTURING COMPANYA meeting was conducted with Rulon, Ellmo. UnionSteward Omega Futrell, and Atkins and Ellis present.Ellmo told Atkins and Ellis that they were suspended foralleged theft. Neither Atkins nor Ellis understood what al-leged meant, and Rulon asked Ellmo to leave the roomwhile he explained. Ellmo left, and Rulon then explainedthat they had been accused of stealing. Both denied takinganything and then clocked out in accordance with Rulon'sinstructions to leave and meet him at the union hall thefollowing morning. At about the same time they left theplant, Ellmo called the police at Stephen Ackerman's direc-tion and reported the alleged theft.The following morning, when Atkins and Ellis were talk-ing to Rulon at the union hall. Ellmo called Rulon and toldhim that there was a warrant out for the arrest of' Atkinsand Ellis which could be rescinded if they resigned. Atabout this time, Charles Sallee. regional director for theInternational Union, entered the office. After some discus-sion with Rulon, Atkins. and Ellis, he called Ackerman onthe phone and asked him what was going on. Ackermantold him that he was firing the two men for stealing. Salleeinquired into the reasons. Ackerman reported what Her-hold had told him and told Sallee that Herhold's report wasgood enough for him. In response to Sallee's question as towhat was taken, Ackerman said that he was not sure. TheRespondent, by its various witnesses, concedes that theycannot tell from their records and inventory whether or notany mattress was indeed taken, and it is further concededthat no mattress was ever recovered. After Sallee ascer-tained from Ackerman that he was proceeding solely onwhat he had been told by Herhold, he asked Ackerman towithdraw the order that he had put out for the men's arrestuntil the matter could be resolved. At this point Ackermansaid that if Atkins and Ellis would resign the companywould act favorably on their behalf in any way that theycould to see that they got other employment.7 Sallee alsotold Ackerman that both men had agreed to take a poly-And in these rules were, in other words, just basic management rules.tardiness, absenteeism, and up until this point if someone come to worklate, it was no big deal. And I felt it was important for the company tohave more discipline. And the personnel records would show that. O.K.someone comes to me and sayJUDGE WOLFF (Interrupting): O.K.. let get back.THE WITNESS: O.K., that's the background. Why I took the action.Someone comes to me, Bob Herhold, who had been, who I'd known foran equal amount of time. and he says these two people were stealing.And I said to myself. "What do I do?"JUDGE WOLFE: He didn't say that himself. He said unauthorized re-moval but go ahead.THE WITNESS: O.K. He said he saw them taking something out of thebuilding. I said to myself, "How do I handle the situation?"My only objective, if he is telling the truth, is for them not to be in myemployment anymore. I felt that if it were true. that Eddie and Hay-ward would resign and if it weren't true they would be suspended andwe could resolve the matter. But in an) case. I didn't want them tocontinue in my employment presently with this kind of accusation.JUDGE WOLFE: You still didn't answer my question. Why didn't youask them? After all that.HE WITNESS: It was a personnel matter that was the responsibility ofMike Ellmo.JUDGE WOLFE: Why didin'tl you have somebody else ask them andreport back to you before you made the decision which you communi-cated to Ellmo before he talked to them?tHE WITNESS: I don't know.'Ackerman does not remember if he told Sallee he would try to get themen employment if they resigned. I credit Sallee.graph test, but Ackerman replied that the decision had beenmade and he would not reconsider.After Sallee's conversation with Ackerman, Atkins andEllis left the union hall and were shortly thereafter arrested,charged with theft of a mattress valued under S50, and heldin jail for some 8 hours. Subsequently, the prosecutor de-clined to pursue the case and caused an entry of nolle prose-qui to be entered on the record.On or about January 27, 1978, Ackerman called Rulonand suggested that negotiations should begin and askedwhen they would start. Rulon replied that he was in a diffi-cult position because two of his negotiators had been sus-pended. According to Rulon's credible testimony, Acker-man said that he could take care of that. Rulon asked himwhat he meant, and Ackerman replied, "I can fire them."Rulon incredulously replied that "you've got to be kid-ding."'In the midst of these conversations with the Union, Ack-erman sent identical letters to Atkins and Ellis, dated Janu-ary 23. which were received on January 25 and read asfollows:This letter confirms in writing your temporary sus-pension without pay following the activities of January23rd, 1978.Upon resolving this matter you will be able to volun-tarily resign or be reinstated.9Neither has yet been offered reinstatement.On February 3, 1978, Sallee, Ellis, and Atkins signed aletter which was sent to Lester Ackerman, wherein Salleereferred to Stephen Ackerman's letter of January 23. Salleestated the Union's position that the men were innocent un-til and unless found guilty by an appropriate court of law,the employees should be made whole if exonerated, theUnion should be made whole for any and all expenses in-curred as a result of any false allegations against its officers,and the letter should be considered as a grievance whichwould be held in abeyance until legal due process had pre-vailed on the Union to proceed or withdraw. The letter alsopointed out that the arrest of Union President Ellis andnegotiating committee member Atkins caused the Unionconsiderable embarrassment and irreparable harm. It ap-pears from the record that the grievance is still pending.The parties have negotiated a new collective-bargainingagreement since the suspension of Atkins and Ellis began.B. ConclusionsPreliminary, I find that the Respondent's contention thatthe Board must defer the arbitration in the instant case iscontrary to Board law and must be rejected. General Ameri-can Transportation Corporation, 228 NLRB 808 (1977).Atkins and Ellis had been opposed to the institution ofan incentive plan during the 1977 negotiations, as had theI credit Rulon's version of this conversation, in view of Ackerman's eva-sive testimony. wherein he states that he may have talked to Rulon aboutupcoming negotiations on January 27, does not believe that he told Rulon hecould take care of the problem by firing the two, does not remember eversaying that, does not remember saying he could fire them, and does notreally think he said that.9 Contrary to the Respondent's contention n his post-trial brief, the letterdoes not invite Atkins and/or Ellis to bring fiorth any evidence to "resolve"the matter.627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire union negotiating team, and the Company and theUnion only reached agreement on a I-year contract withthe imposition of an individual incentive plan, as opposedto the group incentive plan advocated by the Company, asa compromise after a strike had been authorized by theunion membership and was imminent. The degree of hostil-ity generated by these difficult negotiations is illustrated bythe remark by Stephen Ackerman, in the hearing of Ellis,shortly after the negotiations to the effect that he wishedunions had never come to this country. Whether this state-ment resulted from frustration with the negotiation resultsor a general dislike of unions, it clearly shows hostility ofthe Respondent's president toward collective bargaining.Hayward Atkins had several conversations with StephenAckerman about incentive plans during the period betweennegotiations and his suspension. During these conversationsAtkins continued to oppose the institution of incentiveplans and was advised by Stephen Ackerman on one occa-sion that "between you and this company, one of you all istoo much for me." At the very least, this statement showsStephen Ackerman's displeasure with Atkins, and I con-clude from the context of disagreement within which it wasmade that this displeasure stemmed from Atkins' continu-ing refusal to agree to the idea of an incentive plan or othercompany ideas for increasing production. Similarly, Ellisexpressed his opposition to incentive plans to Stephen Ack-erman during the period between March 1977 and his Janu-ary 1978 separation. There is no evidence that Ackermanhad similar conversations with other employees.Lester Ackerman took note of the conflict between Ste-phen Ackerman and Atkins and called Atkins into his officea couple of months before January 23, 1978. He told Atkinsthat they had to get together and Atkins and his son did notappear to be getting along well. Lester Ackerman explainedto Atkins that the company could pay him more moneywithout a union, that he should blame the Union becausehe was not making more money, and that he would stillhave the right to work without a union, without need ofpaying insurance premiums or union dues. I view LesterAckerman's statements as a not-too-subtle effort to per-suade Atkins to forswear his Union allegiance and "get to-gether" with the Respondent.Negotiations were to begin shortly after January 23,1978, and the Respondent was aware that Ellis, who hadbeen recently installed as union president, and Atkinswould again be on the Union's negotiating team.Against this background of pending negotiations withAtkins and Ellis at the bargaining table, open opposition ofthe two to Stephen Ackerman's production and incentiveplan ideas, Stephen Ackerman's opposition to unions ingeneral, and Lester Ackerman's transparent attempt to per-suade Atkins to abandon the Union, Atkins and Ellis were"suspended" without pay on January 23, 1978.The Respondent's precipitous suspensions of Atkins andEllis on January 23, closely followed by a report to thepolice which caused their arrest the following day, on thebasis of a mere accusation which Respondent itself appar-ently entertained some doubts about, as shown by its actionin later prevailing on Robert Herhold to take a polygraphtest, betrays a suspicious haste to get rid of the two. Suchextreme treatment of employees who had been consideredof the highest integrity for some 15 years, without any tan-gible evidence that any of its property was indeed missing,is persuasive evidence in itself that something more thanHerhold's report caused the Respondent's action. StephenAckerman's delegation of the action to be taken to Ware-house Manager Ellmo, for reasons I find unconvincing,smacks of an effort to disassociate himself from the pros-pect of directly facing Atkins and Ellis. No attempt wasmade to investigate Herhold's accusation before the deci-sion to act against Atkins and Ellis was reached and imple-mented; nor did the Respondent make any effort to inter-view the two men with regard to the serious charge againstthem before reaching that decision. It is well settled that thefailure to conduct a full and fair investigation of allegedmisconduct before taking action against employees, espe-cially where, as here, evidence of employer union hostility ispresent, is evidence of unlawful motivation.'0That this mo-tivation existed is further confirmed by Stephen Acker-man's refusal on January 24, 1978, to even consider unionofficial Charles Sallee's proffer of Atkins and Ellis for poly-graph tests. Clearly, Stephen Ackerman was set on a coursefrom which he would not be deterred and was not inter-ested in giving Atkins and Ellis any opportunity to presenttheir case. In these circumstances, it ill behooves the Re-spondent to seek reliance on a polygraph test administeredto Herhold almost a month after it refused Sallee's profferon behalf of Atkins and Ellis." On the whole, after consid-ering all the evidence, and particularly noting that StephenAckerman told Charles Sallee that the Respondent wouldact on behalf of Atkins and Ellis to get them other employ-ment and the further fact that Stephen Ackerman toldGarold Rulon on or about January 27 that he could firethem to get negotiations going, I am convinced that theRespondent's real concern was not determining who, if any-body, had stolen its property3but was getting rid of Atkinsand Ellis before negotiations opened.I view the Respondent's refusal to recall Atkins and Ellis,after the prosecutor declined to proceed against them, asfurther evidence of its fixed intent to rid itself of the two forreasons other than the alleged theft. The Respondent's pro-test that the matter has not been "resolved" within themeaning of the suspension letter and that the nolleprosequileaves the question of theft in limbo rings hollow. Further,Respondent's lengthy argument on the meaning of the sus-pension letter strikes me as nothing more than an effort totransform Respondent's burden of showing that a theft oc-curred into a duty of Atkins and Ellis, who must be pre-sumed innocent until proved otherwise, to prove their inno-cence to the Respondent's satisfaction even though theRespondent can not even prove that anything has beentaken. This argument, as well as Respondent's position thato1 Firestone Textile Company, A Division of Firestone Tire & Rubber Com-pany, 203 NLRB 89, 95 (1973), and cases cited therein." I find the vague testimony of Warehouse Manager Ellmo that he atsome time told Garold Rulon that if everybody took a polygraph test thematter could be solved, but that he does not recall Rulon's response, to beunpersuasive, particularly in the face of Steven Ackerman's rejection of thetests on January 24. At best, Ellmo's claim, if credited, amounts to nothingmore than an afterthought and is not supportive of Respondent's bona fidesin taking the original action against the employees.12 1 consider it most improbable that Stephen Ackerman would make suchan offer if he truly believed the two had stolen company property.l} The record is clear that the Respondent has not even determined thatany of its merchandise is missing.628 ACKERMAN MANUFACTURING COMPANYthere must be some judicial decision that no theft has oc-curred before the matter can be "resolved" favorably toAtkins and Ellis, is patently unreasonable. Such an obdu-rate stance against two long-trusted employees. with noth-ing more than the report by Herhold to rely on and noevidence of any missing merchandise. is suspect by virtue ofits very unreasonableness and warrants an inference, in myview. that the resistance to reinstatement is based on unlaw-ful considerations, which I find to be the protected unionactivities of Atkins and Ellis. I further conclude that thelanguage of the "suspension" letter did not truly reflect Ste-phen Ackerman's intent, which was to discharge, not sus-pend, the two. This conclusion is supported by StephenAckerman's statement to Garold Rulon on January 23 andto Charles Sallee on January 24 that he was firing the twomen for stealing and by his unseemly offer to Rulon onJanuary 27 that he could fire them to facilitate negotiations.I am persuaded that the Respondent never intended to re-call Atkins and Ellis and that the "suspension" language inthe letter was designed to mask the discharge of the two.In summary, I conclude and find for all the reasons setforth above that the Respondent. by its president, StephenAckerman. seized on Herhold's accusation as a pretextualbasis to rid itself of two outspoken members of the Union'snegotiating team in the imminent negotiations, both ofwhom were known by the Respondent to be unwavering intheir opposition to its proposals. A more direct attack onemployees' union membership and activities and their rightto be represented in negotiations by persons of their ownchoosing is difficult to imagine. Such an effort to mold theUnion's negotiating team to one more to the Respondent'sliking cannot be countenanced. Accordingly, I find that theRespondent violated Section 8(a)(3) and (1) of the Act bydischarging and refusing to reinstate Hayward Atkins andSilas Edward Ellis.IV. THF RFMFDYIn order to remedy the unfair labor practices foundherein, my recommended Order will require the Respon-dent to cease and desist from further violations, to post anappropriate notice to all employees, and to offer uncondi-tional reinstatement to Hayward Atkins and Silas EdwardEllis to their former jobs, or to substantially equivalent em-ployment if those jobs no longer exist, and make themwhole for all wages lost by them as a result of their unlaw-ful discharge, such backpay and interest thereon to be com-puted in the manner prescribed in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977)."CoNcLUSIONs OF LAWI. The Respondent, Ackerman Manufacturing Com-pany'. is, and at all times material has been, engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Amalgamated Clothing and Textile Workers Union.AFL-CIO, CLC, Local # 1594, is a labor organizationwithin the meaning of Section 2(5) of the Act.re See, generally, Isis Plumhing & Heating Co., 138 NLRB 716 (1962)3. By discharging and refusing to reinstate Hayward At-kins and Silas Edward Ellis because they engaged in pro-tected union activities and in order to discourage such ac-tivities by its employees, the Respondent has violatedSection 8(a)(3) and () of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact. conclu-sions of law, and the entire record in this proceeding. andpursuant to Section 10(c) of the Act, I hereby issued thefollowing recommended:ORDER'The Respondent, Ackerman Manufacturing Company.St. Louis. Missouri, its officers. agents. successors, and as-signs, shall:1. Cease and desist from:(a) Discouraging membership in or activities on behalfof the Union, or any other labor organization, by discharg-ing or refusing to reinstate employees or otherwise discrimi-nating in any manner with respect to their tenure of em-ployment or any term or condition of their employment.(b) In any other manner interfering with. restraining, orcoercing its employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Hayward Atkins and Silas Edward Ellis imme-diate and full reinstatement to their former positions or ifsuch positions no longer exist. to substantially equivalentpositions, without prejudice to their seniority or any otherrights and privileges previously enjoyed, and make themwhole for any loss of earnings they may have suffered as aresult of the discrimination against them, in the manner setforth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at the Respondent's place of business in St.Louis, Missouri, copies of the attached notice marked "Ap-pendix."6Copies of said notice, on forms provided by theRegional Director for Region 14, after being duly signed bythe Respondent's authorized representative, shall be postedby the Respondent immediately upon receipt thereof. andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.t, In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered. defaced, or covered by any other material.(d) Notify the Regional Director for Region 14, in writ-ing. within 20 days from the date of this Order, what stepsthe Respondent has taken to comply with this Order.630